Citation Nr: 0931318	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  05-28 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date for a total disability 
rating based on individual unemployability (TDIU) on an 
extraschedular basis, prior to September 5, 2003. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1961 to July 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in September 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, assigning a temporary 
total disability rating under 38 C.F.R. § 4.30 for the 
Veteran's brain aneurysm from September 5, 2003, and finding 
that the Veteran's claim for a total disability rating based 
on individual unemployability (TDIU) had been rendered moot 
as a result of the temporary total rating assigned.  The 
Veteran disagreed with the effective date for the 100 percent 
rating in October 2003, noting that a TDIU should have been 
assigned from September 2001 and, alternatively, that a 
"statutory" 100 percent rating should have been assigned as 
of the date of the RO's receipt of his initial claim in 
September 2001.

The RO in a rating action in July 2004 proposed to reduce the 
Veteran's 100 percent rating to 30 percent.  By its rating 
decision in January 2005, the 100 percent evaluation assigned 
for the Veteran's brain aneurysm was reduced to 0 percent, 
effective from April 1, 2005.  In place thereof, separate 
grants of service connection were established therein for 
dementia, for which a 100 percent scheduler evaluation was 
assigned from April 1, 2005, and for residuals of a 
craniotomy, for which a 10 percent rating was assigned from 
April 1, 2005.

By further rating action in May 2005, the RO restored the 30 
percent evaluation assigned for the Veteran's brain aneurysm 
for the period from September 17, 2001, to September 4, 2003.

Pursuant to his request, the Veteran was afforded a hearing 
before the Board, sitting at the RO, in May 2006.  A 
transcript of that proceeding is of record.

Service connection for the Veteran's brain aneurysm was 
established by RO action in September 2002, at which time a 
zero percent rating was assigned under 38 C.F.R. § 4.104, 
Diagnostic Code 7112, effective from September 17, 2001.  As 
noted above, the RO subsequently restored the 30 percent 
rating, effective from the date of receipt of the original 
claim (September 17, 2001), based upon medical evidence of a 
symptomatic small artery aneurysm in the brain.  The 
disability was subsequently rated 100 percent effective 
September 5, 2003.

In June 2007, the Board denied the Veteran's claims for 
entitlement to an effective date earlier than September 5, 
2003, for a 100 percent scheduler rating for a brain 
aneurysm; and entitlement to an effective date earlier than 
September 5, 2003, for a TDIU on a scheduler basis.  In the 
same document, the Board remanded a claim for entitlement to 
an effective date earlier than September 5, 2003, for a TDIU 
for a brain aneurysm on an extraschedular basis.  In the 
remand, the Board requested the Appeals Management Center 
(AMC) to: review the record and ensure compliance with all 
notice and assistance requirements set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA); and refer the case to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for consideration of whether 
a TDIU was warranted on an extraschedular basis prior to 
September 5, 2003.  After all required development, the AMC 
subsequently reviewed all evidence of record and issued an 
April 2009 Supplemental Statement of the Case (SSOC).  As 
such, the Board finds that the provisions of the Board's June 
2007 remand have been complied with sufficiently and will now 
proceed with its review of the appeal.  Cf. Stegall v. West, 
11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for a 
brain aneurysm on September 17, 2001, which was eventually 
rated 30 percent from that date and 100 percent from 
September 5, 2003.  

2.  The Veteran's claim for a TDIU was received in October 
2002.

3.  Prior to September 5, 2003, the only service-connected 
disability was brain aneurysm, evaluated at 30 percent.   

4.  The Veteran completed 2 years of college and has 
employment experience as a truck driver and mechanic, to 
include being a crane operator; he last worked full time 
November 30, 2000.   

5.  The medical and lay evidence shows that, at the time the 
Veteran filed his claim on September 17, 2001, his service-
connected disability was of such severity as to preclude 
substantially gainful employment consistent with his 
education and employment experience.


CONCLUSION OF LAW

The criteria for the assignment of an effective date of 
September 17, 2001 for a TDIU on an extraschedular basis have 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.340, 3.400, 4.16(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes the VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  The VCAA applies to the instant 
claim.

Upon receipt of a complete or substantially complete 
application for benefits, the VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; 
and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Inasmuch as the determination below constitutes a full grant 
of the Veteran's claim, the need to remand the matter for the 
RO to correct any duty to notify or assist defects that may 
be present is obviated.


II.  TDIU on an extraschedular basis

a.  Factual Background.  Medical records and statements from 
the Veteran throughout the record indicate that, at the time 
he was diagnosed with a cerebral aneurysm, he worked as a 
crane mechanic.  In a May 2004 VA examination record, not 
otherwise relevant to this appeal, the Veteran reported that, 
from 1965 to 1985, he worked as a truck driver; and, from 
1985 to 2001, he was employed as a mechanic.  

In December 2000 private treatment records, the Veteran 
reported experiencing lightheadness and tremulousness while 
at work in November 2000.  Following an evaluation, he was 
diagnosed with a right middle cerebral artery aneurysm.  

In a February 2001 statement, a private medical examiner, 
specifically a neurologist, reported that the Veteran came to 
his office for a consultation.  He indicated that the Veteran 
reported experiencing an episode of dizziness and confusion 
at work in November 2000.  Upon examination, the examiner 
diagnosed a right middle cerebral artery aneurysm.  

In an April 2001 Social Security Administration (SSA) record, 
the SSA administrative law judge found the Veteran to be 
disabled due to a cerebral aneurysm as of November 2000.  In 
an attached medical review, the examiner stated that the 
Veteran would be unable to perform any activities that would 
require any more than light lifting.  

In an April 2002 VA neurological examination, the Veteran 
reported having no dizziness, loss of vision, focal motor or 
sensory neurological symptoms at that time, but he gave a 
history of discontinuing employment because of dizziness and 
a near fainting episode, which was subsequently determined to 
be due to a brain aneurysm.  Upon physical examination, the 
examiner found the Veteran's gait to be normal.  The 
diagnosis was a right middle cerebral artery aneurysm.  

In a June 2003 VA general medical examination, the examiner 
noted that the Veteran was ambulatory without distress, but 
that his gait was slightly unsteady and limping on the left 
side.  In his conclusion, the examiner stated that 
information on how "service-connected disability for 
cerebral aneurysm and dizziness and how that affect[ed] [the 
Veteran's] function and caused impairment" would be 
addressed in a June 2003 neurological examination report.  
However, the examiner then commented that the Veteran was 
able to drive a car and perform daily living activities "and 
so, he c[ould] do a sedentary job."  

In a June 2003 VA neurological examination report, the 
Veteran reportedly stated that he had occasional headaches, 
blurred vision, and loss of balance.  Upon physical 
examination, the examiner noted that the Veteran walked with 
a limping and slightly ataxic gait with the left leg; could 
not do tandem gait; and had a positive sway to his left side.  
The examiner diagnosed dizziness, coordination, and balance 
problems, most likely secondary to the Veteran's cerebral 
aneurysm.  The examiner stated that the aneurysm would 
produce a moderately severe functional impairment, and also 
would have an impact on the Veteran's sedentary and physical 
employment status.

In an undated statement from the director of the Compensation 
and Pension Service (C&P), the director stated that the 
Veteran was asymptomatic for residuals of a cerebral aneurysm 
until surgery in September 5, 2003 (the effective date of the 
Veteran's 100 percent evaluation).  Upon review of the 
medical records, the director noted that, in February 2001, 
the Veteran visited a neurologist for an episode of dizziness 
and confusion at work.  The neurologist diagnosed a middle 
cerebral artery aneurysm.  The VA subsequently service-
connected the Veteran for the aneurysm at a 30 percent rate 
effective September 17, 2001, the date of the claim.  The 
director stated that available medical records indicated that 
the Veteran was asymptomatic until surgery in September 2003.  
The director stated that, while working as a mechanic, the 
Veteran may have represented a hazard due to the possibility 
of recurrent dizziness, but he found no indication that the 
Veteran was unable to be gainfully employed.  As such, C&P 
found that entitlement to an extraschedular TDIU for cerebral 
aneurysm was not warranted prior to September 5, 2003.

b.  Law and Regulations.  Except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

In the case of a claim for a total rating, if an increase in 
disability occurred within one year prior to the date of 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase. 38 
U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  
In making this determination, the Board must consider all of 
the evidence, including that received prior to previous final 
decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  A "claim" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it [the formal claim] will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).

"Date of receipt" means the date on which a claim, 
information or evidence was received in the VA.  38 C.F.R. § 
3.1(r).

A report of examination or hospitalization will be accepted 
as an informal claim for benefits under an existing law or 
for benefits under a liberalizing law or Department of 
Veterans Affairs issue, if the report relates to a disability 
that may establish entitlement.  38 C.F.R. § 3.157(a).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of report of examination or 
hospitalization by Department of Veterans Affairs or 
uniformed services will be accepted as an informal claim for 
increased benefits or an informal claim to reopen. The date 
of an outpatient or hospital examination at, or admission to, 
a VA hospital will be accepted as the date of receipt of the 
informal claim to reopen when a claim specifying the benefit 
sought is received within one year from the date of such 
examination, treatment, or hospital admission.  38 C.F.R. § 
3.157(b)(1).

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and the VA 
must consider whether the Veteran is entitled to TDIU.  
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

The VA is required to identify and act on informal claims for 
benefits.  38 C.F.R.  § 3.155(a); see Servello v. Derwinski, 
3 Vet. App. 196, 198-200 (1992).  In determining whether 
there was an earlier claim, the Board is required to 
determine all potential claims raised by the evidence, 
applying all relevant laws and regulations, regardless of 
whether the claim is specifically labeled as a claim for the 
benefit.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001).  However, an "informal claim must identify the 
benefit sought."  Id.  The Federal Circuit has elaborated 
that VA "has a duty to fully and sympathetically develop the 
Veteran's claim to its optimum in order to determine if an 
informal claim had been raised. With respect to all pro se 
pleadings, ... the VA [must] give a sympathetic reading to 
the Veteran's filings by determining all potential claims 
raised by the evidence, applying all relevant laws and 
regulations.  Szemraj v. Principi, 357 F.3d 1370 (2004).

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
Veteran is precluded, by reason of service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  
TDIU benefits are granted only when it is established that 
the service-connected disabilities are so severe, standing 
alone, as to prevent the retaining of gainful employment.  If 
there is only one such disability, it must be rated at least 
60 percent disabling to qualify for TDIU benefits; if there 
are two or more such disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  The Board does not 
have the authority to assign an extraschedular total 
disability rating for compensation purposes based on 
individual unemployability in the first instance.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the Veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b).  In determining whether unemployability 
exists, consideration may be given to the Veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

c.  Analysis.  The Veteran essentially contends that his 
service-connected brain aneurysm has rendered him 
unemployable since he filed his claim for a TDIU on September 
17, 2001.  He asserts that the symptoms associated with his 
aneurysm, to include dizziness and confusion, precluded work 
consistent with his employment background.  The Board agrees.

The Board notes that, prior to the November 2000 aneurysm, 
the Veteran worked as a mechanic for 15 years; he has no 
background in sedentary employment.  Social Security 
Administration (SSA) records include an SSA administrative 
law judge decision that found that the Veteran was 
unemployable, solely due to his brain aneurysm, effective 
November 2000.  While SSA records are not controlling for VA 
determinations, they are relevant to the question at hand.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier 
v. Derwinski, 1 Vet. App. 412 (1991).  That is, such evidence 
supports the Veteran's claim for an earlier effective date 
for a TDIU. 

The Board notes that C&P director found that the Veteran was 
not entitled to an earlier effective date for TDIU because 
the medical evidence indicated that the Veteran was 
asymptomatic until September 2003.  Supporting C&P's 
decision, in an April 2002 VA neurological examination 
report, the Veteran reported that he did not experience 
dizziness, loss of vision, focal motor or sensory 
neurological symptoms; and upon physical examination, his 
gait was normal.  However, in other medical records in the 
file, such as the December 2000 private treatment records and 
the February 2001 statement, noted in the C&P decision, the 
Veteran reported experiencing lightheadness and tremulousness 
at work.  Following June 2003 general medical and 
neurological examinations, both examiners reported that the 
Veteran's gait was unsteady and limping to the left side.  
The neurological examiner found that the Veteran had 
dizziness, coordination and balance problems most likely 
secondary to his cerebral aneurysm.  While dated after the 
period of time at issue, the Veteran has provided sworn, 
credible testimony that he stopped working in late 2000 
because of such symptoms, which is supported by the 
contemporaneously recorded medical and lay evidence. 

Considering the Veteran's occupation prior to the aneurysm, 
the SSA decision, finding the Veteran unemployable as of 
November 2000, and the relevant medical evidence, the Board 
finds the evidence weighing in favor of the claim is at least 
in equipoise with the evidence weighing against.  With 
application of the doctrine of reasonable doubt, an effective 
date of September 17, 2001 for a TDIU on an extraschedular 
basis is warranted.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.340, 
3.400, 4.16(b).
	

ORDER

An effective date of September 17, 2001 for the grant of a 
TDIU is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


